DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The examiner withdrew the Double Patenting rejection, because the applicant timely filed Terminal Disclaimer (on 10/13/2020) that was proved on 10/15/2020.

Response to Amendment
This communication is responsive to the applicant's amendment filed on 10/13/2020.   The applicant(s) amended claims 1, 3-4, 7-10, 15-16 and 20-23, and canceled claims 2, 5-6, 11-14 and 17-19 (see the amendment: pages 2-11).
The examiner withdrew previous claim rejection under 35 USC 101, because the applicant amended the corresponding claim(s), for which the examination of 101 rejection is based on newly issued “2019 Revised Patent Subject Matter Eligibility Guidance” (publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).
	The examiner withdrew previous claim rejection under 35 USC 112 2nd, because the applicant amended the corresponded claim(s).  
The examiner withdrew previous claim rejection under 35 USC 102/103, because the applicant amended the corresponding claim(s) and agreed to further amend some problematic claims (see detail below), which overcame the prior art rejection.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview (650-838-4354) with the applicant’s representative, Vignesh Ramachadran (77,203), on 02/22/2021.  The Examiner’s Amendment is as following:
In the claims (refer to the latest amendment filed on 10/13/2020):
For claim 1, on line 1 of the claim, after “An audio decoder comprising”, insert --:-- and then start a new line for the following limitation(s);
on line 28 of the claim (i.e. page 3, line 4), after “an LTP (long-term prediction) flag or gain”, insert --,--.
For claim 15, on line 1 of the claim, after “An audio encoder comprising”, insert --:-- and then start a new line for the following limitation(s);
on line 31 of the claim (i.e. page 5, line 20), after “an LTP (long-term prediction) flag or gain”, insert --,--.
For claim 20, on line 1 of the claim, after “A method ”, replace “or audio decoding comprising” with --for audio decoding comprising:--;
on line 26 of the claim (i.e. page 7, line 8), after “the coding parameter”, replace “.” with --,--, and then start a new line to insert:

an LTP (long-term prediction) flag or gain,
a TNS (temporal noise shaping) enablement flag or gain, and 
a spectrum rearrangement enablement flag signaling a coding option according to which quantized spectral values are spectrally re-arranged with additionally transmitting within the data stream the rearrangement prescription.--.
  For claim 21, on line 1 of the claim, after “A method for audio encoding, comprising”, insert --:--;
on line 29 of the claim (i.e. page 8, line 15), after “an LTP (long-term prediction) flag or gain”, insert --,--.
 For claim 22, on line 3 of the claim, after “computer, a method”, replace “or audio decoding, comprising” with --for audio decoding, comprising:--.
For claim 23, on line 3 of the claim, after “computer, a method for audio encoding, comprising”, insert --:--.

------End of Examiner’s Amendment-----

Allowable Subject Matter
Claims 1, 3-4, 7-10, 15-16 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 15 and 20-23, the instant application is directed to an audio decoder/encoder (apparatus), method, non-transitory computer-readable storage medium 
(for claims 1, 20 and 22) 
“…decoding a spectrum of an audio signal from a data stream, 
performing noise filling on the spectrum of the audio signal in a manner dependent on a coding parameter signaled in the data stream to obtain a filled spectrum,
dequantizing the filled spectrum using a quantization step size with varying the quantization step size according to a linear prediction spectral envelope signaled in the data stream via one of linear prediction coefficients and scale factors of scale factor bands, 
wherein the noise filling is performed by filling a contiguous spectral zero-portion of the audio signal's spectrum with noise spectrally shaped by one of
using a function assuming a maximum in an inner of the contiguous spectral zero-portion, and comprising outwardly falling edges an absolute slope of which negatively depends on the coding parameter, or 
using a function assuming a maximum in an inner of the contiguous spectral zero-portion, and comprising outwardly falling edges a spectral width of which positively depends on the coding parameter, or 
using a function a ratio between a first integral of which over outer quarters of the contiguous spectral zero-portion and a second integral of which over the outer quarters and inner quarters of the contiguous spectral zero-portion depends on the coding parameter, 
wherein the coding parameter is one of
an LTP (long-term prediction) flag or gain, 
a TNS (temporal noise shaping) enablement flag or gain, and 
a spectrum rearrangement enablement flag signaling a coding option according to which quantized spectral values are spectrally re-arranged with additionally transmitting within the data stream the rearrangement prescription…”
 (for claims 15, 21 and 23) 

setting and coding, into the data stream, a spectrally global noise filling level for performing noise filling on the spectrum of the audio signal, by spectrally shaping, dependent on a coding parameter signaled in the data stream, a contiguous spectral zero-portions of the audio signal's spectrum, by one of 
using a function assuming a maximum in an inner of the contiguous spectral zero-portion, and comprising outwardly falling edges an absolute slope of which negatively depends on the coding parameter, 
using a function assuming a maximum in an inner of the contiguous spectral zero-portion, and comprising outwardly falling edges a spectral width of which positively depends on the coding parameter, and 
a function a ratio between a first integral of which over outer quarters of the contiguous spectral zero-portion and a second integral of which over the outer quarters and inner quarters of the contiguous spectral zero-portion depends on the coding parameter, to obtain a shaped portion of the audio signal's spectrum, and 
measuring a level of the shaped portion of the audio signal’s spectrums, wherein the coding parameter is one of 
an LTP (long-term prediction) flag or gain, 
a TNS (temporal noise shaping) enablement flag or gain, and 
a spectrum rearrangement enablement flag signaling a coding option according to which quantized spectral values are spectrally re-arranged with additionally transmitting within the data stream the rearrangement prescription…”

The prior art of record, RETTELBACH et al. (US 2011/0173012), CACERES et al. (US 6,167,133) and TRUMAN et al. (US 2003/0233234), provided numerous related teachings .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
February 22, 2021
/QI HAN/Primary Examiner, Art Unit 2659